Citation Nr: 0411824	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from September 1950 
to April 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.   


FINDINGS OF FACT

1.  The veteran worked as a medical technician at Fort 
Campbell, Kentucky, during the Korean War.

2.  The veteran's currently diagnosed obsessive-compulsive 
disorder is the result of his working as a medical technician 
at Fort Campbell.  


CONCLUSION OF LAW

Service connection for obsessive-compulsive disorder is 
granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

VA Medical Center treatment records were submitted from 2001.  
A treatment record from September 18, 2001, diagnosed the 
veteran with obsessive-compulsive disorder.  The examiner 
commented that the veteran presented with symptoms most 
consistent with obsessive-compulsive disorder accompanied by 
panic attacks.  The examiner commented that the veteran's 
military service (two years of caring for young soldiers 
coming back from Korea with crippling injuries) caused 
intense survivor guilt which is contributing to the veteran's 
current problems.  The examiner observed that the veteran had 
a significant trauma exposure and re-experienced those events 
frequently, but did not have the avoidance and hyperarousal 
symptoms characteristic of PTSD, but that rather his anxiety 
manifested itself in the form of obsessive-compulsive 
disorder.  

A request was made to obtain the veteran's service medical 
and personnel records in December 2001.  A response was made 
that the record was "fire-related", and that the 
information could not be reconstructed.  

The veteran underwent a VA examination in September 2002.  He 
was diagnosed with subclinical PTSD.  The examiner commented 
that consistent with the medical record, the current exam 
suggested that while the veteran did suffer from a recurring 
set of memories that included experiences from his active 
service duty, he did not meet the full criteria for PTSD 
particularly in the seizures of avoidance and arousal.  The 
examiner commented that this was not to say that the veteran 
was not genuinely hounded by a range of negative memories and 
experiences.  The examiner stated that despite those 
memories, the veteran had had a successful productive and 
generally gratifying life, including having a close martial 
relationship and sense of pride and enjoyment of his work.  
The examiner stated that the veteran continued to be active 
in his daily routine.  The examiner summarized that the data 
based on the medical record, the claims folder and the 
current clinical interview suggested that there were symptoms 
of anxiety, but not sufficient to warrant a PTSD interview.  

In a statement received in October 2003, the veteran stated 
that he spent the two years at Ft. Campbell hospital as a 
medical technician on the psychiatric, paraplegic, and 
amputee wards.  He stated that he saw first-hand what combat 
could do to a human.  

In the veteran's October 2003 hearing, he testified that he 
was stationed at Ft. Campbell for two years, and that his MOS 
was a medical technician.  He testified that he was with the 
psychiatric, amputee, and paraplegic wards during the Korean 
War.  He stated that he tended to the soldiers when they 
returned home.  He indicated that he held human remains from 
an accident.  


Analysis

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §1110 
(West 2002).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may also be granted for a 
chronic disability on a presumptive basis, including 
psychoses, if such is shown to be manifested to a compensable 
degree within one year after the veteran was separated from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992).

When, after consideration of all evidence and material of 
record there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b) (West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2003).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The evidence shows that the veteran has a current disability.  
When he was seen at the VA Medical Center in September 2001, 
he was diagnosed with obsessive-compulsive disorder.  

The veteran's DD-214 shows that he worked as a "military 
technician" during the Korean War in Ft. Campbell, Kentucky.  
The veteran's service personnel records were destroyed by 
fire and unfortunately cannot be reviewed to cast more light 
on the veteran's military occupational specialty.  The 
veteran claims that as a military technician he tended to 
returning Korean War soldiers in the psychiatric, amputee, 
and paraplegic wards.  Inasmuch as the veteran's version of 
events has remained consistent in letters to the VA and to 
different VA examiners, his testimony on this matter is 
deemed credible.  As noted above, the veteran's service 
personnel records were destroyed by fire.  For this reason, 
further verification of the veteran's specific duties as a 
military technician cannot be verified.  Granting the veteran 
the benefit of the doubt, it is determined that the veteran 
was indeed exposed to a psychic injury in service, i.e., 
exposure to the injured soldiers on the hospital wards in the 
Korean War.  

Therefore, the only issue that must be resolved is whether 
the veteran's obsessive-compulsive disorder is the result of 
his being exposed to wounded soldiers while working as a 
medical technician during the Korean War.  According to a VA 
physician who saw the veteran on September 18, 2001, the 
veteran's trauma, which was incurred as a result of working 
in different hospital wards during the Korean War, caused 
intense survivor guilt and anxiety which manifested itself in 
the form of the veteran's obsessive-compulsive disorder.  The 
other medical evidence of record does not rebut this opinion.  
The VA examiner who saw the veteran in September 2002 did not 
diagnose the veteran with "obsessive-compulsive disorder" 
or PTSD; instead, he diagnosed the veteran with sub-clinical 
PTSD, but indicated that the veteran suffered from a 
recurring set of memories that included experiences from 
active duty service.  Based on these medical opinions, it is 
determined that the medical evidence provides a nexus between 
the veteran's currently diagnosed psychiatric disorders 
(whether they are labeled as obsessive-compulsive disorder or 
sub-clinical PTSD), and his duties in service as a medical 
technician.  Accordingly, service connection is warranted for 
a psychiatric disability, specifically obsessive-compulsive 
disorder.  

As the veteran has been granted the benefit he was seeking 
(service connection for a psychiatric disability, 
specifically obsessive-compulsive disorder), it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  


ORDER

Entitlement to service connection for obsessive-compulsive 
disorder is granted.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



